Bigelow, C. J.
The facts agreed by the parties bring this case within recent decisions of this court, which were fully and maturely considered. Lee v. Howard Ins. Co. 3 Gray, 592. Macomber v. Howard Ins. Co. 7 Gray, 257, 260. The policy declared on contains a stipulation that it shall cease and be of no force or effect if the assured shall keep on the premises any of the articles, goods, wares or merchandise denominated hazardous or extra hazardous, or included among the special hazards enumerated in the memorandum annexed to the policy. It is admitted that oil and sulphur, which are expressly named as hazardous articles, and' matches, which are deemed extra hazardous, and all of which subject the building and its contents to an increased rate of premium, were kept on the *583premises at the time of the fire. This was a clear violation of the stipulation in the contract of insurance, and put an end to it ex vi termini.
It is urged in behalf of the plaintiff that the general description in the application and policy of the purpose for which the building was occupied, “ as a provision and grocery store,” gives the right by implication to keep these hazardous and extra hazardous articles, as a part of the stock appertaining to such business. But there are two difficulties in the way of adopting such an interpretation of the contract, which are insurmountable. In the fh>' place, it militates with the clear and unambiguous terms of thi agreement. Hazardous and extra hazardous articles are expit-ssly prohibited, “ if 'not specially provided for.” In the face of-this language, it is impossible to hold that a general description of the building and the purpose for which it is occupied will allow the assured to keep articles of a dangerous and inflammable nature, which are not necessarily comprehended within a fair and reasonable interpretation of the general words used. In the next place, we cannot know judicially, in the absence of any proof or agreement of the parties, that such articles as oil, sulphur and matches are usually or properly kept in stores occupied for the sale of groceries and provisions.

Judgment for the defendants.